Citation Nr: 1308866	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  08-09 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include keratoconus.

2.  Entitlement to service connection for a skin disability, to include lichen simplex chronicus, pruritis and post-inflammatory hyperpigmentation.  

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include anxiety and depression, including as secondary to a skin disability. 

4.  Entitlement to service connection for residual nerve damage involving the bilateral fourth and fifth toes due to broken toes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Department of Veterans Affairs Regional Office (RO).  A videoconference Board hearing was held at the RO in September 2010 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In November 2011, the Board issued a decision which denied the Veteran's request to reopen a claim for service connection for bilateral keratoconus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order vacating and remanding the Board's November 2011 decision. 

The Board finds that the claim of entitlement to service connection for bilateral keratoconus should be considered on the merits without determining whether new and material evidence has been received sufficient to reopen the claim.  See generally 38 C.F.R. § 3.156(c) (2012).  The Veteran filed a claim for service connection for bilateral keratoconus in February 2005.  The June 2005 rating decision, which denied service connection for bilateral keratoconus, indicated that the Veteran's service treatment records were incomplete with only records dated in 1979 associated with the claims file.  Although the currently appealed April 2007 rating decision reflects the RO's determination that new and material evidence had not been received to reopen the service connection claim for bilateral keratoconus, the March 2008 statement of the case reflects that the claim was reopened based on receipt of additional service records dated from June 12, 1979 through May 7, 1981.  Although a review of the claims file indicates that the envelope containing the additional service treatment records were received by VA in March 2005, the Board finds that the additional service records were not associated with the claims file at the time of the June 2005 rating decision.  

When VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  Id.  As discussed in more detail below, the additional service treatment records are relevant to the Veteran's currently appealed claim.  Therefore, the Board finds that the Veteran's service connection claim for a bilateral eye disability, to include keratoconus, has been pending since he filed it February 2005 and it will be reviewed on a de novo basis.  Given the foregoing, this claim is characterized more appropriately as stated on the title page of this decision.

In a March 2008 rating decision, the RO denied service connection for residual nerve damage involving bilateral fourth and fifth toes due to broken toes.  The Veteran disagreed with this decision in September 2008.  


REMAND

The Veteran seeks service connection for a bilateral eye disability, a skin disability, and for an acquired psychiatric disorder, to include depression and anxiety, including as secondary to a skin disability.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for a bilateral eye disability, to include keratoconus, the Veteran testified at his September 2010 Board hearing to the effect that he experienced eye problems during service and was diagnosed as having keratoconus.  He also testified that his bilateral eye disability had worsened since his original diagnosis and he is legally blind in the left eye.  

A review of the Veteran's service treatment records shows that, at his June 1979 enlistment physical examination, his eyes were normal.  Distant vision was 20/200 in each eye, corrected to 20/40 in each eye.  On the accompanying medical history, he denied having or having had eye trouble and indicated that he wore glasses.  

The May 1981 separation physical examination report shows that the eyes were normal.  Distant vision in the right eye was 20/70, corrected to 20/20.  Distant vision in the left eye was 20/200 corrected to 20/20.  In the significant interval history section, the complaints of eye trouble reflected in the accompanying medical history were noted to refer to wearing glasses for defective distant/near visual acuity in both eyes, corrected, "NCNS."  The summary of defects section notes defective distant/near visual acuity, bilaterally, corrected.  The Veteran's eyes were assigned a profile of "2."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

A letter from the Veteran's private physician dated in March 2001 notes that the Veteran had been a patient for the previous three years and always had reported a nagging ocular discomfort with frequent headaches.  It was noted that neither contact lenses nor Lasik correctional surgery was a viable option.  A February 2002 private treatment record reflects myopia in both eyes.  Letters prepared by G.H., a private psychologist, note that the Veteran's vision loss: possibly was stress-related in February 2004; was thought to be secondary to his stressors and his extensive computer work by ophthalmology in December 2004; and had a treatment plan to include bilateral corneal transplants and psychiatric counseling in January 2004.  

VA outpatient treatment records indicate that the Veteran had a history of vision blurriness due to keratoconus.  An April 2005 VA record reflects a history of decreased distant vision since 1999, especially in the left eye.  The diagnoses were keratoconus, myopia, astigmatism, presbyopia, macular degeneration, and cataracts.  The etiology of the Veteran's macular degeneration was noted to be unknown. 

To date, the Veteran has not been afforded a VA examination with respect to his  service connection claim for a bilateral eye disability.  In view of the relevant findings during service, the post-service evidence, and the Veteran's assertions, the Board finds that a VA examination is necessary to adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the Veteran's service connection claim for an acquired psychiatric disability other than PTSD, to include depression and anxiety, both parties to the Joint Motion noted:

Multiple requests were made to the National Personnel Records Center (NPRC) for Appellant's service medical records (SMRs) and for his DD-214, but none of them included requests for his service personnel records (citation omitted).  The record confirms that Appellant's discharge was predicated on his guilty pleas to five charges at a Special Court-Martial (citation omitted).  At least one mental health evaluation was conducted in conjunction with theses administrative proceedings, resulting in a May 5, 1981 finding by an Air Force psychologist that Appellant had "emotional instability or irrational or suicidal behavior." (citation omitted).  Thus, the service personnel records, particularly records pertaining to the court-martial and Appellant's discharge, could contain further information about Appellant's mental health in service that could assist him in substantiating claim for service connection for depression and anxiety.  

See Joint Motion for Remand dated July 3, 2012, at pp. 2.  Pursuant to the Court's Order granting the Joint Motion, the Board finds that, on remand, the RO/AMC should attempt to obtain the Veteran's complete service personnel records from the appropriate Federal records repository. 

Both parties to the Joint Motion also noted that the Veteran had identified additional VA treatment records from the VA Eastern Colorado Health Care System, to include the Denver VA Medical Center, dated from August 2010, which had not been associated with the claims file.  The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained.

In a March 2008 rating decision, the Veteran's service connection claim for residual nerve damage involving the bilateral fourth and fifth toes as a result of broken toes was denied.  In September 2008, the Veteran filed a notice of disagreement.  To date, the Veteran has not been issued a statement of the case (SOC) with respect to this issue.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran and his service representative on the claim of service connection for residual nerve damage involving the bilateral fourth and fifth toes due to broken toes.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Contact the appropriate Federal records repository and request the Veteran's complete service personnel records.  A copy of any request(s) for these records, and any reply, to include a negative reply and any records obtained, should be included in the claims file.

3.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a bilateral eye disability, a skin disease, or for an acquired psychiatric disorder other than PTSD, to include depression and anxiety, since his service separation.  Obtain all VA treatment records which have not been obtained already, to include all records from the VA Eastern Colorado Health Care System dated since August 1, 2010.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

4.  Schedule the Veteran for appropriate in-person examination to determine the nature and etiology of his bilateral eye disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any manifestations of a bilateral eye disability currently experienced by the Veteran, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral eye disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).
Department of Veterans Affairs


